Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 8/25/2022. 

Response to Arguments
With respect to remarks made in the Applicant’s Amendment after Final on 8/25/2022, Applicant's request for entry into AFCP 2.0 is acknowledged. The after final amendments raises new issues, but the newly amended features are not taught in the cited references used in the Final Rejection (6/27/2020), but a decision on determining allowance could not be made within the guidelines of the pilot. For the purpose of appeal, the proposed amendments will not be entered. 
The Applicant has amended claims 1-4, 12-15, and 20. Claim 1 is amended to include “determining, by the controller device, using one or more logs for the software application, a respective amount of data transmitted to the software application at each respective site of the plurality of sites operating in different geographical locations; determining, by the controller device, for each respective site of the plurality of sites operating in different geographical locations, a priority index using the respective amount of data transmitted to the software application at each respective site of the plurality of sites operating in different geographical locations;”. The Examiner agrees that the amended portion is not taught in the current art of record.  The Examiner conducted an initial search for these features and finds HAMPALI et al. (US 2020/0322846) that discloses [para.0090] a method that includes monitoring a device configured for providing differentiated network connectivity to applications. This includes monitoring applications for determining the usage pattern, content, and context of the applications/services. The usage pattern can be determined by monitoring the features of each of the applications and services that are being used, time and location at which different features of the applications and services are used, amount of data consumed per session by the applications and services, and so on. The Examiner also finds ZHANG et al. (US 2018/0276689) that discloses a data analysis device that receive data usage information that includes indicate amount of data that a specific application is consuming and the location (e.g., a value indicating a location) [para.0055]. The time allotted by the AF pilot 2.0 expired before an allowability determination could be made.
More time is required by the Examiner for review and consideration since this could not be accomplished within the guidelines of the pilot. The Examiner submits that the new limitations as submitted with this AFCP 2.0 request are not deemed to place the application in better form, but current art of record does not teach these amended features, and therefore, the amendment will not be entered.

/ADIL OCAK/
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426